DETAILED ACTION
Introduction
Claims 1-5 and 10 have been examined in this application. Claims 1-5 and 10 are original. Claims 6-9 are withdrawn. This is the First Action On the Merits (FAOM) in response to the Response to Election / Restriction filed 6/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application DE102019108465.2 filed in Germany on 04/01/2019 and Application DE102019207773.0 filed in Germany on 05/28/2019. Receipt is acknowledged of certified copies of both papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is indefinite as it is not clear what is performing the method. The method is stated to be “for operating a track guidance system” but includes limitations related to plural floor elements as well as plural objects. It is not clear whether the method steps of specifying, tracking, and transmitting are performed by an object, or a floor element, or some remote server or central controller, or by a person, or by some combination of these or other entities. The various interpretation result in widely varying scopes of the claim, which renders the claim indefinite. For the purposes of examination, the specifying is interpreted as being performed by a controller on the object, and the tracking and transmitting are interpreted as being performed by a controller on one or more of the plurality of floor elements. 
Additionally, regarding Claim 1, the phrase “a destination point of at least one object on or above the plurality of floor elements” renders the claim indefinite. As best understood in light of the specification, the destination is a single point, however the plurality of floor elements are arranged over an area of an environment (see e.g. Figures 1, 2). It is unclear whether the phrase is stating that the destination point is simultaneously “on or above” each of the plurality of floor elements (and if so, it is unclear how this is possible, as the floor elements do not appear to have some spatial overlap allowing for a single point to be on or above multiple floor elements), or alternatively whether the phrase is merely stating that the destination point is on or above the collective plurality of floor elements as a whole, such that the destination point may only be on or above a single floor element of the plurality. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as a destination point that is one or above any one of the plurality of floor elements.
Claims 2-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 3, the limitation for “influencing… a movement” renders the claim indefinite. Particularly, the function of influencing covers any conceivable action that would result in the movement being changed, and describes a result, but it is not clear what function (by what component of the system) the influencing actually corresponds to in order to achieve the result. For example, it is not clear whether the influencing with the local control centers is done in some physical or mechanical sense by some control to actuate or modify the floor elements, or alternatively if the influencing is indirect, by some communication or external signal, or if the presence of the floor elements themselves constitutes influencing of movement (by keeping the object on the plane of the floor), or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as operating one or more of the plurality of floor elements to output a signal with the intended use of affecting movement of the object.
Additionally, regarding Claim 3, the first recitation of the phrase “the at least one floor element” renders the claim indefinite. Claims 1 and 2 (upon which Claim 3 depend) previous recite a “plurality of floor elements” and a “first of the plurality of floor elements” and a “second of the plurality of floor elements.” However, there is no antecedent basis in the claim for “the at least one floor element.” It is not clear whether the phrase is referring to the plurality of floor elements (i.e. must be more than one), or alternatively if the phrase is referring to one of the first and second of the plurality of floor elements, or is intended to recite “at least one floor element” without the word “the” such that it can refer to any floor element in the system. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “at least one floor element” such that it may be any at least one floor element. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions to specify a destination on or above floor elements, track movement of an object to generate movement information, and transmitting of the movement information. These steps, under their broadest reasonable interpretation, are an abstract idea of a mental process. Particularly, the functions pertain to evaluation and judgment of spatial data describing a moving object, such as that which can be done by a human deciding on a destination of a robot or vehicle and tracking the progress to generate an evaluation, and the transmitting corresponding to providing an output of the information, such as by using pen and paper (see MPEP 2106.04(a)(2)(III)). Thus, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements in the claim are the transmitting being to a second object or floor element (i.e. the transmitting being some communication between systems, which cannot be done mentally), and additionally, the steps are interpreted as being done by controllers (see Claim Rejections – 112(b) above). For the use of controllers to implement the method, this is a generic recitation of computer components. The components are recited at a high level of generality, and do not provide any specific improvement in computing technology. The claims therefore act merely as instructions to “apply” the method using generic computer components, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). For the transmitting between systems, this is the use of a computer in its ordinary capacity (e.g., to receive, store, or transmit data) to perform an existing process, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)(2)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the transmitting being to a second object or floor element and the steps are being done by controllers. For the same reasons as presented above, these elements are generic computer components, recited at a high level of generality, and performing tasks in their ordinary capacity, which does not provide an inventive concept in order to amount to significantly more (see MPEP 2106.05(f)). Thus, the claim is not patent eligible.
Regarding Dependent Claims 2-5 and 10, the claims do not add any limitations which integrate the abstract idea into a practical application or amount to significantly more.
Claim 2 further recites offering multiple routes, which is a further step of the mental process, as a human can mentally or manually evaluate an area to determine and offer multiple routes.
Claim 3 further recites influencing the object movement, which is interpreted as a data output step and does not explicitly recite a positive recitation of object control (see Claim Rejections – 112(b) above), and therefore is the use of a computer in its ordinary capacity for data transmission, and for the same reasons as presented above with respect to Claim 1, does not integrate a judicial exception into a practical application or provide significantly more.
Claim 4 further recites conducting a data communication, and therefore is the use of a computer in its ordinary capacity for data transmission, and for the same reasons as presented above with respect to Claim 1, does not integrate a judicial exception into a practical application or provide significantly more.
Claims 5 and 10 further recite providing and activating marking or indicating elements provided on the floor elements, which represents an additional element in the claim. However, the limitation recites the elements and activation broadly, and therefore merely generally ties the abstract idea to the field of use, or technology of the marking or indicating elements, which does not integrate a judicial exception into a practical application or amount to significantly more (see MPEP 2106.05(h)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Publication WO2019/055281A2 (Gillen).
Regarding Claim 1, Gillen discloses a method for operating a track guidance system (see p. 49, ln. 29-32, operating of a system including one or more location devices 400 and autonomous vehicle 100 for navigation (i.e. guidance along a route/track)) including a plurality of floor elements (see Figure 8, p. 49, ln. 29-32 one or more location devices 400, which (p. 28, ln. 15-16) can be secured to a floor tile), comprising:
specifying a destination point of at least one object (see p. 40, ln. 22-26, an onboard controller of the autonomous vehicle (one object) determining a recommended route to a desired destination, i.e. specifying the destination point as the goal of the routing) on or above the plurality of floor elements (see p. 40, ln. 5-26, the destination as an internal address inside a facility, and see p. 30, ln. 9-11, each location device 400 can be the entirety of an internal address which corresponds to the location device, I.e. internal address destinations being on the location device (floor element));
Examiner's note: since the claim uses the phrase "on or above," only one of the recited alternatives is necessary in the prior art to read on this claim.
tracking movement of a first of the at least one object along a first of the plurality of floor elements (see p. 55, ln. 18-20, a receiving location device (a first of the plurality of floor elements) receiving a signal once the autonomous vehicle is in range, i.e. following the progress (tracking) by proximity) toward the specified destination point (see p. 55, ln. 33 – p. 56, ln. 12, as part of travel to the destination) to generate movement information (see p. 55, ln. 18-20, the signal in the receiving location device being data related to the object movement (movement information) generated in the receiving location device); and
transmitting the generated movement information to at least one of a second of the at least one object and a second of the plurality of floor elements (see p. 55, ln. 18-27, the receiving location device transmitting the received signal (movement information) to a second location device 400).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 2, Gillen discloses the method according to Claim 1, further comprising:
offering multiple routes along the plurality of floor elements to the first of the at least one object (see p. 40, ln. 10-26, “one or more routes” can be calculated, by the autonomous vehicle 100 in order to determine the recommended route) prior to tracking movement of the first of the at least one object along the first of the plurality of floor elements toward the specified destination point (see p. 55, ln. 33 – p. 56, ln. 12, the tracking as part of travel to the destination, using navigational cues, which (p. 50, ln. 11-14) are for the recommended route. I.e. the offering occurring before executing the recommended route and therefore before the tracking).

Regarding Claim 3, the method according to Claim 2, further comprising:
influencing, with a plurality of local control centers of the at least one floor element (see p. 55, ln. 18-31 providing navigation cues via the receiving location device, and p. 28, ln. 8-10 each location device 400 (floor element) including one or more processing units for performing its functions), a movement of the first of the at least one object (see p. 55, ln. 18-31, the floor elements emitting navigational cues which (p. 51, ln. 12-15) influences autonomous vehicle movement) along the at least one floor element toward the specified destination point (see p. 55, ln. 33 – p. 56, ln. 12, the tracking as part of travel to the destination, using at least the receiving floor element).

Regarding Claim 4, the method according to Claim 1, further comprising:
conducting a data communication between the first of the at least one object and at least one of the plurality of floor elements (see p. 55, ln. 18-31, a communication signal from the autonomous vehicle to the receiving location device (at least one floor element)).

Regarding Claim 5, the method according to Claim 4, further comprising:
providing the plurality of floor elements with at least one of a marking element and an indicating element (see p. 27, ln. 28 and p. 28, ln. 1-4 each location device capable of illumination (i.e. a visible mark and an indication by illumination)); and
activating the provided at least one of the marking element and the indicating element based on the conducted data communication (see p. 55, ln. 18-– p. 56, ln. 18, emitting navigational cues by the location devices based on the signal, which cues (p. 50, ln. 7-8, or p. 57, ln. 26-30) can be using the lights).

Regarding Claim 10, the method according to claim 4, further comprising:
providing the plurality of floor elements with at least one of a marking element and an indicating element (see p. 27, ln. 28 and p. 28, ln. 1-4 each location device capable of illumination (i.e. a visible mark and an indication by illumination)); and
activating the provided at least one of the marking element and the indicating element based on an evaluation of the data communication with the at least one object (see p. 55, ln. 18-– p. 56, ln. 18, emitting navigational cues by the location devices based on the signal, which cues (p. 50, ln. 7-8,) can be using the lights, and (p. 55, ln. 18-31), the location devices which are emitting cues being updated based on new signals, i.e. based on evaluation of the signal communication between the object (autonomous vehicle) and receiving location device).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20130113618-A1 teaches subject matter including road marker elements in communication and tracking an object (see e.g. Figure 3, [0050, 0078]).
US-20160076207-A1 teaches subject matter including a system of roadway markers sensing objects and activating lights (see e.g. Figure 1, [0061]).
US-20170261975-A1 teaches subject matter including using floor-mounted indication elements in object guidance functions (see e.g. Figure 1, [0008]).
US-20210027624-A1 teaches subject matter including networked sensor elements on a road, with features for indication and vehicle communication (see Figure 3, [0037, 0081]).
US-20210263520-A1 teaches subject matter including illuminated floor tiles used in an autonomous vehicle environment (see e.g. [0038]).
JP-2006285635-A teaches subject matter including display panels as floor elements and cooperation with a mobile robot (see e.g. [0014, 0016]).
EP-2284636-A2 teaches subject matter including object guidance using floor tiles (see e.g. [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619